                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

ROY MUNN,                                )
                                         )
     Plaintiff,                          )
v.                                       )           CV418-175
                                         )
RANDI HOLDINGS, LLC, et al.,             )
                                         )
     Defendants.                         )

                                  ORDER

     The parties, in their required status report, have advised the Court

that they are optimistic that their ongoing settlement discussions will

resolve this case. Doc. 37 at 2. To that end, they seek seven days to finalize

their negotiations. Id. Although the Court asked the parties to report

whether they believed its involvement in a settlement conference would

facilitate this case’s resolution, the parties are free to engage in further

negotiations, subject only to the deadlines in the Scheduling Order. To

the extent that the parties seek extension on any deadline related to their

settlement negotiations, it is DISMISSED as moot.

      SO ORDERED, this 8th day of August, 2019.

                                         ______________________________
                                         _______
                                               __________________
                                         Chri
                                         Christopher
                                           rist
                                             s op
                                                phheer L. Ray
                                         United
                                         U i d States
                                                S       Magistrate
                                                        M i        Judge
                                                                   J d
                                         Southern District of Georgia
